Citation Nr: 0941294	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  02-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected status post total left hip replacement, to include 
arthritis and aseptic necrosis changes, evaluated as 20 
percent disabling prior to October 18, 2002, and as 30 
percent disabling from October 18, 2002 to August 21, 2005 
and since October 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico, which, in pertinent 
part, awarded an increased evaluation from 10 percent to 20 
percent, effective from October 24, 2000, for the service-
connected arthritis of the left hip with aseptic necrosis 
changes.

By an April 2005 rating decision rendered during the current 
appeal, the RO awarded an increased evaluation of 30 percent, 
effective from November 22, 2004, for the service-connected 
arthritis of the left hip with necrosis changes.  In March 
2007, the RO redefined this disability as status post total 
left hip replacement, with arthritis and aseptic necrosis 
changes; awarded a temporary total rating from August 22, 
2005; and confirmed the 30 percent evaluation from October 1, 
2006.

This case has been before the Board three times, most 
recently in January 2009, when the Board denied a rating in 
excess of 20 percent prior to October 18, 2002, awarded a 30 
percent rating from October 18, 2002 to August 21, 2005, and 
denied a rating in excess of 30 percent since October 1, 
2006.  By Order dated in August 2009, the United States Court 
of Appeals for Veterans Claims (Court) partially vacated the 
Board's January 2009 decision, and remanded the appeal to the 
Board in accordance with a Joint Motion for Remand, filed by 
both parties in the case.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In September 2009, the Veteran submitted additional evidence, 
along with a statement requesting that the claims file be 
returned to the RO for review of this evidence.  As such, in 
accordance with 38 C.F.R. § 20.1304, a remand is necessary so 
that the RO can consider this additional evidence.  

Accordingly, the case is REMANDED for the following action:

The RO should review the record in its 
entirety, to include the additional 
evidence received by the Board in 
September 2009, and readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case, and 
provided with an appropriate time for 
response.  The case should then be 
returned to the Board for further 
appellate review if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



